DETAILED ACTION
This action is in reply to papers filed 3/11/2022.  
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190376016A1, Published 12/12/2019.

Election/Restrictions
Applicant's election with traverse of claims 1-4 and 6-7 in the reply filed on 3/11/2022 is acknowledged.  The traversal is on the ground(s) that all of the claims require a device having a hydrogel scaffold comprising at least one of poly(ethylene glycol) (PEG)-(N-isopropylacrylamide) hollow fibers and alginate hollow fibers for encapsulating or holding cells for culturing and there is no teaching in the cited prior art reference (Shuler et al. PgPub 20120135452). 
In view of Applicant’s amendment to the claim 1, Shuler et al. no longer teaches the special technical feature. However, Applicant’s arguments are not found persuasive because the special technical feature is taught by the prior art. Indeed, Berry et al. (PgPub  US20150212071A1, Published 7/30/2015, Ref. 6 in IDS filed 5/21/2019) teach a bioreactor (closed housing), having an inlet (input) and an outlet (output) (Pg. 10,para. 97), and comprising a 3D vascularized tissue construct. With respect to the construct, Berry teaches a 3D vascularized biocompatible scaffold for supporting in vitro, 3D tissue culture including a 3D, biocompatible scaffold material comprising a solid, porous material, a hydrogel matrix material comprising alginate and wherein the 3D vascularized biocompatible scaffold also includes a plurality of channels (fibers) extending through the scaffold, such that a substantial portion of the channels have an inlet at one surface of the scaffold and an outlet at an opposing surface of the scaffold, and where the channels form lumen for allowing passage of liquid through the scaffold (i.e. hollow) (Pg. 1, para. 6). At para. 111 (Pg. 11), Berry teaches cells are seeded within the channels.
In view of the teachings of Berry et al., the technical feature is not a special technical feature. 
Claims 9-11 and 14-15 (Group II), 20-22 and 25-26 (group III), 31-33 and 36-37 (Group IV) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/11/2022.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 is copied below, in full. 

    PNG
    media_image1.png
    113
    819
    media_image1.png
    Greyscale

Independent claim 1 is copied below, in full. 

    PNG
    media_image2.png
    337
    908
    media_image2.png
    Greyscale

At issue here is that independent claim 1 has already limited the scaffold form to a hollow fiber. Thus, the recitation that the form be selected from the group consisting of a sheet, fiber, hollow fiber, sphere and combinations thereof in claim 6 does not further limit claim 1. Note that although independent claim 1 does not ipsis verbis recite the form of the scaffold is a hollow fiber, para. 32 of the PgPub reveals the following: “…... the 3D hydrogel scaffold for use in the closed housings of the devices of the present disclosure are in any form as known in the art, including, by way of example, sheets, fibers, hollow fibers, spheres, and combinations thereof.” Thus, it is clear that the form of the scaffold is implicitly recited in independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Berry et al. (PgPub US20150212071A1, Published 7/30/2015, Filed 4/3/2015; Ref. 6 in IDS filed 5/21/2019).

Regarding claim 1, Berry discloses a device for culturing cells for personalized medicine (Pg. 5, para. 60), the device, tubular in shape (as in claim 2) (Fig. 3A and 3B), comprising: a closed housing comprising a three-dimensional (3D) hydrogel scaffold (Pg. 1, para. 6), wherein the 3D hydrogel scaffold comprises alginate hollow fibers (as in claim 6) (“hollow….lumen”; Pg. 4, para. 43); an inlet for introducing a cell culture medium into the housing; and an outlet for exhausting cell culture medium from the housing (Pg. 10, para. 97). Berry discloses the device has a capacity of less than 10 L  (as in claim 3) (Pg.12, para. 115). Berry discloses using primary human cell lines or cells extracted from breast cancer patients in the device (as in claim 7) (Pg. 14, para. 135).
Accordingly, Berry anticipates the claimed invention. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632